Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 11/10/2020. 
Claims 1-20 are pending.
Claims 1, 2, 4, 5, 9-12, and 14-20 have been amended. 

Response to Arguments
Applicant’s argument(s) filed on 11/10/2020, with respect to claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made i Chatter (A) et al (US 20140222590 A1) in view of Seljan et al (US 20160275570 A1) in view of Chatter (B) et al (US 20090030829 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
1.	Claim(s) 1, 2, 4-5, 9-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Chatter (A) et al (US 20140222590 A1) in view of Seljan et al (US 20160275570 A1)  in view of Chatter (B) et al (US 20090030829 A1).
With respect to independent claims:
Regarding claim(s) 11,  Chatter (A) et al  teach	 an apparatus for adjusting a resource competition threshold for qualifying resource competition participants, the apparatus comprising: obtain first competition data associated with a first competition for a first resource that is usable during a first time periods obtain a first optimal bidding threshold according to the first competition data, and set the resource competition bidding threshold according to the first optimal bidding threshold, the first competition data including bids placed by first resource competition participants participating in the first competition for the first resource; (Chatter(A), [0230], assume, for example, that there are ‘M’ time slots (first, second and third time periods) available, and the price (optimal threshold) for slot i is pi. The slot should be ranked by contribution factor ‘C’. A higher ‘C’, means higher efficiency, which, in general, is preferable. The symbol ρi(pi) represents the probability, during the auction for the advertiser to win slot i at price pi. The price optimization problem can be formulated as

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The first constraint (the resource competition threshold) here involved is the price limitations on each time slot; and the second condition, is the overall budget constraint. As there are multiple slots bid at the same 
obtain second competition data associated with a second competition for a second resource that is usable during a second time period, obtain a second optimal bidding threshold according to the second competition data, the second competition being conducted according to the set resource competition bidding threshold, and the second competition data including bids placed by second resource competition participants participating in the second competition for the second resource; and (Chatter(A), [0230], assume, for example, that there are ‘M’ time slots (first, second and third time periods) available, and the price (optimal threshold) for slot i is pi. The slot should be ranked by contribution factor ‘C’. A higher ‘C’, means higher efficiency, which, in general, is preferable. The symbol ρi(pi) represents the probability, during the auction for the advertiser to win slot i at price pi. The price optimization problem can be formulated as

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The first constraint (the resource competition threshold) here involved is the price limitations on each time slot; and the second condition, is the overall budget constraint. As there are multiple slots bid at the same time, ‘B’ is the total budget for all the time slots across the different channels. Other constraints can be added as required or desired.)
However,  Chatter (A) et al  fail to teach when a difference between the second optimal bidding threshold and the resource competition bidding threshold is greater than a difference threshold, perform: obtaining third competition data associated with a third competition for a third resource that is usable during a third time period, the third competition being conducted according to the set resource competition bidding threshold, the third competition data including   bids placed by third resource competition participants participating in the third competition for the third resource; and updating the resource competition  bidding threshold according to the third competition data, the updated resource competition bidding threshold being applicable to a next resource competition for a next resource that is usable during a next time period, wherein an end moment of the first time period is earlier than an end moment of the second time period, and
Seljan et al teach when a difference between the second optimal bidding threshold and the resource competition bidding threshold is greater than a difference threshold, perform: obtaining third competition data associated with a third competition for a third resource that is usable during a third time period, the third competition being conducted according to the set resource competition bidding threshold, the third competition data including   bids placed by third resource competition participants participating in the third competition for the third resource; and (Seljan, [0042], the “aggressiveness” of the floor price can be adjusted such that the maximum calculated floor price is modified (e.g., reduced or increased) by a particular amount or factor(difference between the second optimal bidding threshold and the resource competition bidding threshold is greater than a difference threshold). For example, the advertising platform can include a user interface that allows a user (e.g., a publisher) to manually set an aggressiveness factor or an aggressiveness level that corresponds to a predefined aggressiveness factor. More specifically, by multiplying the floor by a factor Epsilon (e.g., a value between 0 and 1), the aggressiveness of the optimal floor price (i.e., the closeness to the calculated value) can be adjusted. The adjustment ensures that bidders bid truthfully. Theoretically, if the adjustment is too aggressive, bidders may theoretically lower their to compensate for fluctuations in value from what they are buying. The aggressiveness factor also allows the platform provider to slowly expose buyers to the use of optimal floors, gauge the change in seller revenue based on buyer behavior, and adjust floor aggressiveness accordingly. Although, ideally, the maximum calculated floor price is the optimal price that will produce the most revenue for the impression seller, the ability to adjust the floor 
updating the resource competition  bidding threshold according to the third competition data, the updated resource competition bidding threshold being applicable to a next resource competition for a next resource that is usable during a next time period, wherein an end moment of the first time period is earlier than an end moment of the second time period, and (Seljan, [0042], the “aggressiveness” of the floor price can be adjusted such that the maximum calculated floor price is modified (e.g., reduced or increased) by a particular amount or factor. For example, the advertising platform can include a user interface that allows a user (e.g., a publisher) to manually set an aggressiveness factor or an aggressiveness level that corresponds to a predefined aggressiveness factor. More specifically, by multiplying the floor by a factor Epsilon (e.g., a value between 0 and 1), the aggressiveness of the optimal floor price (i.e., the closeness to the calculated value) can be adjusted. The adjustment ensures that bidders bid truthfully. Theoretically, if the adjustment is too aggressive, bidders may theoretically lower their to compensate for fluctuations in value from what they are buying. The aggressiveness factor also allows the platform provider to slowly expose buyers to the use of optimal floors, gauge the change in seller revenue based on buyer behavior, and adjust floor aggressiveness accordingly. Although, ideally, the maximum calculated floor price is the optimal price that will produce the most revenue for the impression seller, the ability to adjust the floor aggressiveness allows the system to account for imperfect floor calculations based on incomplete data as well as, in the case of reducing the maximum floor price, allows for breathing room to avoid no bids satisfying the floor. In such a case, the calculated floor price as adjusted for aggressiveness can then be considered the maximum floor price.)
Therefore, it would have been obvious to a person of ordinary skill to use when a difference between the second optimal bidding threshold and the resource competition bidding threshold is greater than a difference threshold, perform: obtaining third competition data associated with a third competition for a third resource that is usable during a third time period, the third competition being conducted according to the set resource competition bidding threshold, the third competition data including   bids 
 However, the combination of Chatter(A) and Seljan fail to teach the third time period at least partially overlaps the second time period.
Chatter(B) et al teach the third time period at least partially overlaps the second time period. (Chatter(B), [0246], the target directed implementation is well suited for the sales target optimizer where the seller is trying to achieve annual, quarterly, monthly etc, targets. The target intervals can also overlap with two optimizers operating over the desired time periods and with appropriate targets, respectively. The target-directed implementation can also be used for events price optimization. In this case, the seller may want to boost sales during a week/weekend or any arbitrary time interval. The seller configures the optimizer with the appropriate targets, duration, weights etc, and the optimizer computes an optimal price from the targets. The integrator then decides which price (or a new price resulting from integrating the several optimal prices) to use.)
Therefore, it would have been obvious to a person of ordinary skill to use the third time period at least partially overlaps the second time period as taught by Chatter(B) et al. The motivation/suggestion would have been because there is a need to formulate an optimum pricing strategy, unique to its own constraints, and yet allowing it to meet its targets. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 1 and 19 is/are substantially similar to claim 11, and is thus rejected under substantially the same rationale.
	
With respect to dependent claims:
Regarding claim(s) 2, Chatter(A)-Seljan-Chatter(B) teaches the method according to claim 1, whereinthe third time period includes a subset of the second time period, the third resource includes a subset of the second resource, and the third competition data includes a subset of the second competition data. (Chatter(B), [0246], the target directed implementation is well suited for the sales target optimizer where the seller is trying to achieve annual, quarterly, monthly etc, targets. The target intervals can also overlap with two optimizers operating over the desired time periods and with appropriate targets, respectively. The target-directed implementation can also be used for events price optimization. In this case, the seller may want to boost sales during a week/weekend or any arbitrary time interval. The seller configures the optimizer with the appropriate targets, duration, weights etc, and the optimizer computes an optimal price from the targets. The integrator then decides which price (or a new price resulting from integrating the several optimal prices) to use.)

Regarding claim(s) 4, Chatter(A)-Seljan-Chatter(B) teaches the method according to claim 1, wherein the obtaining the first optimal threshold according to the first competition data comprises: dividing the first competition data into N data sets, N being a positive integer greater than 1;   (Chatter(A), [0181] If, as in FIG. 2, there is only a single search engine, key word set and ad position the seller can choose from, the formulation is further reduced to a problem of pure calculus of variations:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Possible additional price constraints could take the forms ofP L ≦p(t)≦P H  (20)B L ≦b(t)≦B H  (21)
where PL and PH are floor and ceiling prices for the product; and BL and BH are floor and ceiling auction prices (resource competition threshold) for the key word set.Further simplifications can be made, if so desired, to calculate optimal auction prices (thresholds).Assuming b(t) and p(t) are independent of time t and are constants, n(t) is also a constant, and the total 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
If the product price p is fixed and known, the optimal auction price b can be easily derived. On the other hand, if the seller has won the key word auction, the seller can optimize the product price based on the seller's targets. This problem may be formulated as:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
     
assigning N different candidate resource competition thresholds to the N data sets, respectively; (Chatter (A), [0112], automatically computing the bid price for the auctioning of the next slot of the selected show from such real-time demographics and from prevailing market conditions and within each advertiser's budgetary constraints (competition thresholds to the N data sets) as configured by that advertiser, such as to optimize the aggregating demographic targets over a pre-defined time frame.)
determining candidate data sets from the N data sets; (Chatter (A), [0110], conducting a real-time competition and iterative on-line auction among would-be advertisers to win advertising rights for a commercial slot in the next POD for currently present TV shows over participating networks; [0111], collecting actual real-time demographics and providing such to each participating advertiser in the auction; and [0112] automatically computing the bid price for the auctioning of the next slot of the selected 
calculating, for each one of the candidate data sets based on the corresponding candidate resource competition threshold, an overall competition benefit value of the respective candidate data set; and (Chatter (A), [0110], conducting a real-time competition and iterative on-line auction among would-be advertisers to win advertising rights for a commercial slot in the next POD for currently present TV shows over participating networks; [0111], collecting actual real-time demographics and providing such to each participating advertiser in the auction; and [0112] automatically computing the bid price for the auctioning of the next slot of the selected show from such real-time demographics and from prevailing market conditions and within each advertiser's budgetary constraints as configured by that advertiser, such as to optimize the aggregating demographic targets over a pre-defined time frame.)
determining one of the candidate resource competition thresholds that corresponds to a greatest overall competition benefit value as the first optimal bidding threshold. (Chatter (A), [0110], conducting a real-time competition and iterative on-line auction among would-be advertisers to win advertising rights for a commercial slot in the next POD for currently present TV shows over participating networks; [0111], collecting actual real-time demographics and providing such to each participating advertiser in the auction; and [0112] automatically computing the bid price for the auctioning of the next slot of the selected show from such real-time demographics and from prevailing market conditions and within each advertiser's budgetary constraints as configured by that advertiser, such as to optimize the aggregating demographic targets over a pre-defined time frame.)

Regarding claim(s) 5, Chatter(A)-Seljan-Chatter(B) teaches the method according to claim 4, further comprising: calculating, based on an ith  candidate resource competition threshold of the N candidate resource competition thresholds, benefit influence related data of an i111 data set of the N data set, i being a positive integer ranging from 1 to N; and (Chatter (A), [0110], conducting a real-time competition and iterative on-line auction among would-be advertisers to win advertising rights for a commercial slot in the next POD for currently present TV shows over participating networks; [0111], 
determining that the ith  data set is one of the candidate data sets when the benefit influence related data of the ith data set satisfies a constraint condition. (Chatter (A), [0110], conducting a real-time competition and iterative on-line auction among would-be advertisers to win advertising rights for a commercial slot in the next POD for currently present TV shows over participating networks; [0111], collecting actual real-time demographics and providing such to each participating advertiser in the auction; and [0112] automatically computing the bid price for the auctioning of the next slot of the selected show from such real-time demographics and from prevailing market conditions and within each advertiser's budgetary constraints as configured by that advertiser, such as to optimize the aggregating demographic targets over a pre-defined time frame.)

Regarding claim(s) 9, Chatter(A)-Seljan-Chatter(B) teaches the method according to claim 1, wherein the obtaining the first optimal bidding threshold according to the first competition data comprises: dividing the first competition data into N data sets, N being a positive integer greater than 1; (Chatter (A), [0112], automatically computing the bid price for the auctioning of the next slot of the selected show from such real-time demographics and from prevailing market conditions and within each advertiser's budgetary constraints (competition thresholds to the N data sets) as configured by that advertiser, such as to optimize the aggregating demographic targets over a pre-defined time frame.)
assigning N different candidate resource competition thresholds to the N data sets, respectively; and  (Chatter (A), [0112], automatically computing the bid price for the auctioning of the next slot of the selected show from such real-time demographics and from prevailing market conditions and within each advertiser's budgetary constraints (competition thresholds to the N data sets) as configured by that advertiser, such as to optimize the aggregating demographic targets over a pre-defined time frame.)
calculating, for each one of the N data sets based on the corresponding candidate resource competition threshold, an overall competition benefit value of the respective data set; and determining one of the candidate resource competition thresholds that corresponds to a greatest overall competition benefit value as the first optimal bidding threshold. (Chatter(A), [0181] If, as in FIG. 2, there is only a single search engine, key word set and ad position the seller can choose from, the formulation is further reduced to a problem of pure calculus of variations:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Possible additional price constraints could take the forms ofP L ≦p(t)≦P H  (20)B L ≦b(t)≦B H  (21)
where PL and PH are floor and ceiling prices for the product; and BL and BH are floor and ceiling auction prices (resource competition threshold) for the key word set.Further simplifications can be made, if so desired, to calculate optimal auction prices.Assuming b(t) and p(t) are independent of time t and are constants, n(t) is also a constant, and the total number of impressions for the period is N, the respective cumulated revenue, profit, and sales volume become
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim(s) 10, Chatter(A)-Seljan-Chatter(B) teaches the method according to claim 1, wherein the obtaining the second optimal bidding threshold according to the second competition data comprises: calculating probability distribution and a probability density of a quality factor corresponding to the second resource competition participants according to the second competition data; and calculating the second optimal bidding threshold according to the probability distribution and the probability density.(Chatter(A), [0149], the problem is formulated as a mathematical cross channel optimization problem as follows:
let index i denote search engine, j denote key word set and k ad position, with the variables defined as follows:
xijk: integer 1 or 0. When engine i, key word j and position k is chosen, it takes value 1; otherwise it is 0.
bijk: bid price for tuple (i, j, k). It is a function of time t.
wijk(bijk): winning probability for tuple (i, j, k) at bid price bijk.(optimal threshold)
pijk: item price if the click through is from tuple (i, j, k). It is also a function of time t.
ρijk(pijk): probability to purchase the items at unit price pijk when the click is from (i, j, k).
Qijk: number of items purchased when the click is from (i, j, k).
nijk: total traffic rate (number of impressions per unit time) of tuple (i, j, k), a function of time t.
rijk: click through rate for tuple (i, j, k). It is the probability to click on an impression, also a function of time.
C: fixed cost per item.
)

Regarding claim(s) 18, Chatter(A)-Seljan-Chatter(B) teaches the apparatus according to claim 11, wherein the first resource includes a plurality of presentation resources that are usable during the first time period. (Chatter (A), [0230], assume, for example, that there are ‘M’ time slots available, and the price for slot i is pi. The slot should be ranked by contribution factor ‘C’. A higher ‘C’, means higher efficiency, which, in general, is preferable. The symbol ρi(pi) represents the probability, during the auction for the advertiser to win slot i at price pi. The price optimization problem can be formulated as

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The first constraint here involved is the price limitations on each time slot; and the second condition, is the overall budget constraint. As there are multiple slots bid at the same time, ‘B’ is the total budget for all the time slots across the different channels. Other constraints can be added as required or desired.)
Claim(s) 12 and 20 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 14 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 15 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.
Claim(s) 16 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.
Claim(s) 17 is/are substantially similar to claim 10, and is thus rejected under substantially the same rationale.


Regarding claim(s) 3, the prior art fails to teach the method according to claim 1, wherein the obtaining the first optimal bidding threshold according to the first competition data comprises: calculating, based on the first competition data, competition benefit values corresponding to the first resource according to different candidate resource competition thresholds; and determining one of the different candidate resource competition thresholds that corresponds to a greatest competition benefit value as the first optimal bidding threshold.
However, Els et al teach wherein the obtaining the first optimal bidding threshold according to the first competition data comprises: calculating, based on the first competition data, competition benefit values corresponding to the first resource according to different candidate resource competition thresholds; and (Els, [0044], [0050], [0070], PID calculates an adjustment to the pacing threshold value; Dynamic pacing system dynamically calculates a pacing threshold value designed to control the pace of impressions over time such that the actual performance tracks the target delivery profile;  Based on the impressions purchased compared to the target number of bids, the dynamic pacing determines whether to adjust or maintain the pacing threshold value.  For example, if the number of bids would exceed the target number, the systems attempts to slow down the number of impressions won by increasing the pacing threshold.)
determining one of the different candidate resource competition thresholds that corresponds to a greatest competition benefit value as the first optimal bidding threshold. (Els, [0044], [0050], [0070], PID calculates an adjustment to the pacing threshold value; Dynamic pacing system dynamically calculates a pacing threshold value designed to control the pace of impressions over time such that the actual performance tracks the target delivery profile; Based on the impressions purchased compared to the target number of bids, the dynamic pacing determines whether to adjust or maintain the pacing threshold value.  For example, if the number of bids would exceed the target number, the systems attempts to slow down the number of impressions won by increasing the pacing threshold.)


Regarding claim(s) 7, Chatter(A)- Seljan-Chatter(B)-Els teaches the method according to claim 6, wherein the calculating, for each one of the candidate data sets based on the corresponding candidate resource competition threshold, the overall competition benefit value of the candidate data set comprises: calculating, based on the candidate resource competition threshold corresponding to the candidate data set, competition benefit values corresponding to the presentation resources; and  (Els, [0044], [0050], [0070], PID calculates an adjustment to the pacing threshold value; Dynamic pacing system dynamically calculates a pacing threshold value designed to control the pace of impressions over time such that the actual performance tracks the target delivery profile; Based on the impressions purchased compared to the target number of bids, the dynamic pacing determines whether to adjust or maintain the pacing threshold value.  For example, if the number of bids would exceed the target number, the systems attempts to slow down the number of impressions won by increasing the pacing threshold.)
performing a summation operation on the competition benefit values corresponding to the presentation resources, to obtain the overall competition benefit value of the candidate data set. (Els, [0044], [0050], [0070], PID calculates an adjustment to the pacing threshold value; Dynamic pacing system dynamically calculates a pacing threshold value designed to control the pace of impressions over time such that the actual performance tracks the target delivery profile; Based on the impressions purchased compared to the target number of bids, the dynamic pacing determines whether to adjust or 

Regarding claim(s) 8, Chatter(A)- Seljan-Chatter(B)-Els teaches the method according to claim 7, wherein he candidate data sets includes a particular candidate data set, the candidate resource competition threshold corresponding to the particular candidate data set includes a target threshold, and (Els, [0044], [0050], [0070], PID calculates an adjustment to the pacing threshold value; Dynamic pacing system dynamically calculates a pacing threshold value designed to control the pace of impressions over time such that the actual performance tracks the target delivery profile; Based on the impressions purchased compared to the target number of bids, the dynamic pacing determines whether to adjust or maintain the pacing threshold value.  For example, if the number of bids would exceed the target number, the systems attempts to slow down the number of impressions won by increasing the pacing threshold.)
the method comprises calculating a competition benefit value corresponding to a particular presentation resource of the plurality of presentation resources for the particular candidate data set by: filtering competition behavior data of resource competition participants competing for the particular presentation resource to obtain a competition behavior data subset, the competition behavior data subset including competition behavior data of resource competition participants whose resource competition parameter is greater than or equal to the target threshold; (Els, [0058], dynamic pacing system 34 may employ one or more filters or other algorithms to increase the effectiveness of the dynamic control/adjustment of the pacing threshold value to increase the effectiveness of the dynamic control, e.g., by managing outlier data or rapid variations or spikes in the data. For example, in some embodiments, dynamic pacing system 34 may employ a Kalman smoothing filter or other smoothing filter to the number of impressions won during a previous time period, e.g., one or more time segments.)
calculating an effective cost per mille (ecpm) of each media file in the competition behavior data subset; and (Chatter (A), [0185], (26) Ability automatically to compute the optimum CPM bids for each desirable web site for display ads, for each set of contextual key words for each product for selected 
calculating an expected benefit value for the media file having a greatest ecpm, and using the calculated expected benefit value as the competition benefit value corresponding to the particular presentation resource. (Chatter (A), [0185], (26) Ability automatically to compute the optimum CPM bids for each desirable web site for display ads, for each set of contextual key words for each product for selected geographical regions and other specified criteria.(27) Ability automatically to evaluate and rank order of the prevailing CPM bids according to the contribution to the unique business targets and with minimum expenditure, for each desirable web site for display ads, for each set of contextual key words for each product, for selected geographical regions and other specified criteria, as mentioned above.)

Claim(s) 13 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.	
	
3.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable by Chatter (A) et al (US 20140222590 A1) in view of Seljan et al (US 20160275570 A1) in view of Chatter (B) et al (US 20090030829 A1) in view of Saifee et al (US 20140058849 A1).
Regarding claim(s) 6, Chatter(A)- Seljan-Chatter(B) teaches the method according to claim 5, wherein the first resource includes a plurality of presentation resources that are usable during the first time period, the first competition data associated with the first competition for the presentation resources includes competition behavior data of the first resource competition participants participating in competition for the plurality of presentation resources; and (Chatter (A), [0230], assume, for example, that there are ‘M’ time slots available, and the price for slot i is pi. The slot should be ranked by contribution factor ‘C’. A higher ‘C’, means higher efficiency, which, in general, is preferable. The symbol ρi(pi) represents the probability, during the auction for the advertiser to win slot i at price pi. The price optimization problem can be formulated as

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The first constraint here involved is the price limitations on each time slot; and the second condition, is the overall budget constraint. As there are multiple slots bid at the same time, ‘B’ is the total budget for all the time slots across the different channels. Other constraints can be added as required or desired.)
However, the prior art fails to teach the competition behavior data of each one of the first resource competition participants includes a user identifier of the resource competition participant, and a media file identifier and a resource competition parameter associated with the user identifier.
Saifee et al teach the competition behavior data of each one of the first resource competition participants includes a user identifier of the resource competition participant, and a media file identifier and a resource competition parameter associated with the user identifier. ([Saifee, 0072] Referring now to FIG. 8, a high level view of the end- to-end data processing pipeline that occurs in the dynamic market floor engine 220 is described. Sections of the pipeline that correspond to the identification, price determination, and auction phases and algorithms are illustrated in the figure. The identification and pricing algorithms and phases are based on the concept of a "Context" and a "Context Profile." A "Context" specifies the environment surrounding a subset of a particular advertiser's bids. It is tracked using a "Context" identifier. A "Context" may be used to track a particular advertiser's bidding behavior. For example, a "Context" may be the advertiser's identification ("id") or the advertiser's identification ("id") concatenated with a specific brand, or the advertiser's id, brand, a publisher's site id, and a user's geography, and so on.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WUJI CHEN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456